Filed Pursuant to Rule 497(c) 1933 Act File No. 033-62298 1940 Act File No. 811-10401 M.D. SASS 1-3 YEAR DURATION U.S. AGENCY BOND FUND On behalf of M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information inthe forms of prospectuses and SAIs filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(c) under the Securities Act on October 2, 2013; such forms of prospectuses and SAIs (accession number 0000894189-13-005591) are incorporated by reference into this Rule 497 Document.The purpose of this filing is to submit the 497(c) filing dated October 2, 2013 in XBRL for the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
